DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-13, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlito (US 2017/0024537) in view of Park et al. (AU 2016269533 A1, Park hereafter).
RE claim 1, Ferlito discloses a communication system configured to facilitate the transmission of a near real time medical image stream over a plurality of wireless communication networks, the 5communication system comprising: a transmission bonding device including a first processor (Paragraph 37, bonded modem), a video input (Paragraphs 26 and 37, Video Camera) and a mobile power source for supplying power to the first processor (Paragraph 29, battery); a plurality of wireless digital network connected to said transmission bonding device, wherein each of said plurality of wireless digital network interfaces 10is operable to provide a connection to a digital wireless data network (Paragraphs 28 and 37, a plurality of wireless digital network interfaces connected to the bonded modem, each interface configured to communicate via a plurality of wireless networks. The bonded modem further having a plurality of SIM cards and a Wi-Fi enabled 4G/LTE gateway); a medical imaging device having a video output, wherein the video output is connected to and is operable to provide a video stream to the transmission bonding device (Paragraph 30); and a receiving device including a display and a second processor (Abstract, Figure 6 and Paragraph 41); 15wherein the first processor of the transmission bonding device is configured to control the plurality of wireless digital network interfaces to communicate a media transmission comprising the video stream generated by the medical imaging device over the digital wireless data networks to the receiving device (Abstract, Figure 6 and Paragraph 41). 
Ferlito does not explicitly disclose such that at least a portion of the media transmission is sent over each of the wireless digital networks, and 20wherein the second processor of the receiving device is configured to receive and reconstitute the portions of the media transmission and subsequently display the reconstituted media transmission on the display.
However, Park teaches transmission of video data such that at least a portion of the media transmission is sent over each of the wireless digital networks, and 20wherein the second processor of the receiving device is configured to receive and reconstitute the portions of the media transmission and subsequently display the reconstituted media transmission on the display (Paragraphs 7, 30 and Claim 1, video data, a digital content file, is transmitted over a plurality of networks in portions. The portions are received at a receiving end and placed in a content buffer where the file is reconstituted for playback and display). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication system of Ferlito with the teachings of Park in order to achieve improved throughput and signal strength by leveraging multiple networks in parallel to deliver video data.
RE claim 2, Ferlito in view of Park discloses the communication system of claim 1 as set forth above. Note that Ferlito further discloses wherein at least two of the plurality of 25wireless digital network interfaces are configured to operate on separate and distinct digital wireless data networks (Paragraphs 28 and 37, a plurality of wireless digital network interfaces connected to the bonded modem, each interface configured to communicate via a plurality of wireless networks. The bonded modem further having a plurality of SIM cards and a Wi-Fi enabled 4G/LTE gateway),
RE claim 3, Ferlito in view of Park discloses the communication system of claim 2 as set forth above. Note that Ferlito further discloses wherein each of the plurality of wireless digital network interfaces is configured to operate on separate and distinct digital 30wireless data network from the other wireless digital network interfaces (Paragraphs 28 and 37, a plurality of wireless digital network interfaces connected to the bonded modem, each interface configured to communicate via a plurality of wireless networks. The bonded modem further having a plurality of SIM cards and a Wi-Fi enabled 4G/LTE gateway)
RE claim 4, Ferlito in view of Park discloses the communication system of claim 1 as set forth above. Note that Ferlito further discloses wherein at least two of the plurality of wireless digital network interfaces are configured to operate on the same digital wireless data network (Paragraphs 28 and 37, a plurality of wireless digital network interfaces connected to the bonded modem, each interface configured to communicate via a plurality of wireless networks. The bonded modem further having a plurality of SIM cards and a Wi-Fi enabled 4G/LTE gateway).
RE claim 7, Ferlito in view of Park discloses the communication system of claim 2 as set forth above. Note that Ferlito further discloses wherein at least one of the plurality of wireless digital network interfaces is configured to operate on a Long Term Evolution (LTE) type digital wireless data network (Paragraphs 28 and 37, a plurality of wireless digital network interfaces connected to the bonded modem, each interface configured to communicate via a plurality of wireless networks. The bonded modem further having a plurality of SIM cards and a Wi-Fi enabled 4G/LTE gateway).
RE claim 8, Ferlito in view of Park discloses the communication system of claim 2 as set forth above. Note that Ferlito further discloses wherein at least one of the plurality of 15wireless digital network interfaces is configured to operate on a direct to satellite type data network (Abstract, satellite signal)
RE claim 10, Ferlito in view of Park discloses the communication system of claim 2 as set forth above. Note that Ferlito further discloses wherein the mobile power source is a rechargeable battery (Paragraph 29, battery).
RE claim 11, Ferlito in view of Park discloses the communication system of claim 10 as set forth above. Note that Ferlito further discloses wherein the mobile power source is integrated within transmission bonding device (Paragraph 29, battery).
RE claim 12, Ferlito in view of Park discloses the communication system of claim 1 as set forth above. Note that Ferlito further discloses wherein the video stream contains near real time medical images (Abstract and Paragraphs 20 and 30).
RE claim 13, Ferlito in view of Park discloses the communication system of claim 12 as set forth above. Note that Ferlito further wherein the medical device is an ultrasound machine (Paragraph 30, ultrasound device).
RE claim 17, Ferlito in view of Park discloses the communication system of claim 12 as set forth above. Note that Ferlito further discloses wherein the transmission bonding device is mounted within an ambulance (Paragraph 9, mounted in an ambulance).
RE claim 19, Ferlito discloses a communication system configured to facilitate the transmission of a near real time medical image stream over a plurality of wireless communication networks, the communication system comprising: a transmission bonding device including a first processor (Paragraph 37, bonded modem), a video input (Paragraphs 26 and 37, Video Camera) and a mobile power source for supplying power to the first processor (Paragraph 29, battery); a plurality of wireless digital network interfaces connected to said transmission bonding device, wherein each of said plurality of wireless digital network interfaces is operable to provide a connection to a digital wireless data network (Paragraphs 28 and 37, a plurality of wireless digital network interfaces connected to the bonded modem, each interface configured to communicate via a plurality of wireless networks. The bonded modem further having a plurality of SIM cards and a Wi-Fi enabled 4G/LTE gateway); a medical imaging device having a video output, wherein the video output 25is connected to and is operable to provide a video stream to the transmission bonding device (Paragraph 30);  a receiving device including a third processor and a display (Abstract, Figure 6 and Paragraph 41); wherein the first processor of the transmission bonding device is configured 30to control the plurality of wireless digital network interfaces to communicate a media transmission comprising the video stream generated by the medical imaging device over the digital wireless data networks (Abstract, Figure 6 and Paragraph 41),
Ferlito does not explicitly disclose transmission to a communication concentrator including a second processor; such that at least a portion of the media transmission is sent over each of the wireless digital networks, and #173781313075066-000025wherein the second processor of the communication concentrator is configured to receive and reconstitute the portions of the media transmission and transmit the reconstituted media transmission to the receiving device; and wherein the third processor of the receiving device is configured to receive 5the reconstituted media transmission from the communication concentrator and subsequently display the reconstituted media transmission on the display.
However, Park teaches transmission to a communication concentrator including a second processor; such that at least a portion of the media transmission is sent over each of the wireless digital networks, and #173781313075066-000025wherein the second processor of the communication concentrator is configured to receive and reconstitute the portions of the media transmission and transmit the reconstituted media transmission to the receiving device; and wherein the third processor of the receiving device is configured to receive 5the reconstituted media transmission from the communication concentrator and subsequently display the reconstituted media transmission on the display (Paragraphs 7, 30 and Claim 1, video data, a digital content file, is transmitted over a plurality of networks in portions. The portions are received at a receiving end and placed in a content buffer where the file is reconstituted for playback and display). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication system of Ferlito with the teachings of Park in order to achieve improved throughput and signal strength by leveraging multiple networks in parallel to deliver video data.
RE claim 20, Ferlito discloses a communication system configured to facilitate the transmission of a near real time medical image stream over a plurality of wireless communication networks, the communication system comprising: a transmission bonding device including a first processor (Paragraph 37, bonded modem), a video input (Paragraphs 26 and 37, Video Camera) and a mobile power source for supplying power to the first processor (Paragraph 29, battery); a plurality of wireless digital network interfaces connected to said transmission bonding device, wherein each of said plurality of wireless digital network interfaces is operable to provide a connection to a digital wireless data network (Paragraphs 28 and 37, a plurality of wireless digital network interfaces connected to the bonded modem, each interface configured to communicate via a plurality of wireless networks. The bonded modem further having a plurality of SIM cards and a Wi-Fi enabled 4G/LTE gateway); an ultrasound medical imaging device having a video output, wherein the video output is connected to and is operable to provide a video stream to the transmission bonding device (Paragraph 30, ultrasound device); and a receiving device including a display and a second processor (Abstract, Figure 6 and Paragraph 41); 15wherein the first processor of the transmission bonding device is configured to control the plurality of wireless digital network interfaces to communicate a media transmission comprising the video stream generated by the medical imaging device over the digital wireless data networks to the receiving device (Abstract, Figure 6 and Paragraph 41). 
Ferlito does not explicitly disclose such that at least a portion of the media transmission is sent over each of the wireless digital networks, and 20wherein the second processor of the receiving device is configured to receive and reconstitute the portions of the media transmission and subsequently display the reconstituted media transmission on the display.
However, Park teaches transmission of video data such that at least a portion of the media transmission is sent over each of the wireless digital networks, and 20wherein the second processor of the receiving device is configured to receive and reconstitute the portions of the media transmission and subsequently display the reconstituted media transmission on the display (Paragraphs 7, 30 and Claim 1, video data, a digital content file, is transmitted over a plurality of networks in portions. The portions are received at a receiving end and placed in a content buffer where the file is reconstituted for playback and display). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication system of Ferlito with the teachings of Park in order to achieve improved throughput and signal strength by leveraging multiple networks in parallel to deliver video data.
Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlito in view of Park and further in view of Altman (US 2014/0355446).
RE claim 5, Ferlito in view of Park discloses the communication system of claim 1 as set forth above. Ferlito in view of Park does not explicitly disclose wherein at least one of the plurality of wireless digital network interfaces is configured to operate on a Code Division Multiple Access (CDMA) type digital wireless data network.
However, Altman teaches wherein at least one of the plurality of wireless digital network interfaces is configured to operate on a Code Division Multiple Access (CDMA) type digital wireless data network (Paragraph 29 teaches a bonding device which integrates all or some of the modems that it uses. Additionally, or alternatively, the bonding device may be connected to any number of modems externally, via wires or wirelessly. Embodiments of the disclosure may employ a modem that uses one or more of the following exemplary communication standards: GSM, GPRS, HSPA, Edge, LTE, LTE Advanced, HSPA, CDMA, CDMA Rev A, CDMA Rev B, Wimax, WiFi, Bluetooth, COFDM, Wibro, Satellite BGAN, and satellite VSAT).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication system of Ferlito in view of Park with the teachings of Altman in order to expand the compatibility of the bonding device with additional communication standards.
RE claim 6, Ferlito in view of Park discloses the communication system of claim 1 as set forth above. Ferlito in view of Park does not explicitly disclose wherein at least one of the plurality of wireless digital network interfaces is configured to operate on a Global System for Mobiles (GSM) type digital wireless data network
However, Altman teaches wherein at least one of the plurality of wireless digital network interfaces is configured to operate on a Global System for Mobiles (GSM) type digital wireless data network (Paragraph 29 teaches a bonding device which integrates all or some of the modems that it uses. Additionally, or alternatively, the bonding device may be connected to any number of modems externally, via wires or wirelessly. Embodiments of the disclosure may employ a modem that uses one or more of the following exemplary communication standards: GSM, GPRS, HSPA, Edge, LTE, LTE Advanced, HSPA, CDMA, CDMA Rev A, CDMA Rev B, Wimax, WiFi, Bluetooth, COFDM, Wibro, Satellite BGAN, and satellite VSAT).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication system of Ferlito in view of Park with the teachings of Altman in order to expand the compatibility of the bonding device with additional communication standards.
RE claim 9, Ferlito in view of Park discloses the communication system of claim 1 as set forth above. Ferlito in view of Park does not explicitly disclose wherein at least one of the plurality of wireless digital network interfaces is connected to the transmission bonding device 20via a universal serial bus (USB) connection.
However, Altman teaches (Paragraph 29 teaches a bonding device which integrates all or some of the modems that it uses. Additionally, or alternatively, the bonding device may be connected to any number of modems externally, via wires or wirelessly. A modem may be a cellular USB “dongle”.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication system of Ferlito in view of Park with the teachings of Altman in order to expand the compatibility of the bonding device with additional communication standards.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlito in view of Park and further in view of Stein et al. (US 2017/0300654, Stein hereafter).
RE claim 14, Ferlito in view of Park discloses the communication system of claim 12 as set forth above. Ferlito in view of Park does not explicitly disclose wherein the medical device is a 35computed tomography scan machine. 
However, Stein teaches wherein the medical device is a 35computed tomography scan machine (Paragraph 74, a mobile telemedicine device can include imaging capabilities can include, for example (but not limited to), computed tomography (CT) imaging, positron emission tomography (PET) imaging, single-photon emission computed tomography (SPECT), X-ray imaging, magnetic resonance imaging (MRI), nuclear magnetic resonance imaging (NMRI), magnetic resonance tomography (MRT), raman spectroscopy, and/or another imaging technology as would be understood by those skilled in the relevant arts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication system of Ferlito in view of Park with the teachings of Stein since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 15, Ferlito in view of Park discloses the communication system of claim 12 as set forth above. Ferlito in view of Park does not explicitly disclose wherein the medical device is a magnetic resonance imaging device.
However, Stein teaches wherein the medical device is a magnetic resonance imaging device (Paragraph 74, a mobile telemedicine device can include imaging capabilities can include, for example (but not limited to), computed tomography (CT) imaging, positron emission tomography (PET) imaging, single-photon emission computed tomography (SPECT), X-ray imaging, magnetic resonance imaging (MRI), nuclear magnetic resonance imaging (NMRI), magnetic resonance tomography (MRT), raman spectroscopy, and/or another imaging technology as would be understood by those skilled in the relevant arts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication system of Ferlito in view of Park with the teachings of Stein since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 16, Ferlito in view of Park discloses the communication system of claim 12 as set forth above. Ferlito in view of Park does not explicitly disclose wherein the medical device is an x- 5ray machine.
However, Stein teaches wherein the medical device is an x- 5ray machine (Paragraph 74, a mobile telemedicine device can include imaging capabilities can include, for example (but not limited to), computed tomography (CT) imaging, positron emission tomography (PET) imaging, single-photon emission computed tomography (SPECT), X-ray imaging, magnetic resonance imaging (MRI), nuclear magnetic resonance imaging (NMRI), magnetic resonance tomography (MRT), raman spectroscopy, and/or another imaging technology as would be understood by those skilled in the relevant arts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication system of Ferlito in view of Park with the teachings of Stein since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ferlito in view of Park and further in view of Yang et al. (US 2015/0350598, Yang hereafter).
RE claim 18, Fer Ferlito in view of Park discloses the communication system of claim 2 as set forth above. Note that Ferlito further discloses wherein the first processor of the transmission bonding device is further configured to control the plurality of wireless digital network interfaces to communicate at least a portion of the media transmission comprising the video stream generated by the medical imaging device (Abstract, Figure 6 and Paragraph 41).
Ferlito in view of Park does not explicitly disclose transmitting redundantly over at least two of the wireless digital networks.
However, Yang teaches transmitting data redundantly over at least two of the wireless digital networks (Paragraphs 54-55 teach transmission of real-time packets redundantly over both a cellular and WiFi channel.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication system of Ferlito in view of Park with the teachings of Yang in order to increase the chances of complete and accurate data transmission and reception.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461